DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.  Applicant argues that Sakai does not disclose a sensor support which is disposed inside of a print liquid reservoir of the print liquid supply unit.  
Sakai discloses a print liquid reservoir (111, 270, 290, 292, 294; Paragraphs 0021, 0024; Figure 7) and a liquid level sensor (700) which includes the sensor circuitry (701) and sensor support (820) (Paragraph 0045: last paragraph).  The liquid level sensor (700) is arranged in the circular opening (121) on the first ink accommodating portion (292) side (Paragraph 0043; Figure 7), since the liquid level sensor (700) includes the sensor circuitry (701) and the sensor support (820) the limitation regarding the sensor support disposed inside of the print liquid reservoir is disclosed by Sakai.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11-13, 19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Sakai (JP 2005262458)
Regarding claim 1, a print liquid supply unit, comprising a first housing component (120) comprising an alignment feature (125, 128) (Figures 1, 12; Paragraphs 0004, 0020, 0049); 
a sensor circuitry (701) (Figure 12; Paragraphs 0001, 0044-0046); and a sensor support (820) secured to the first housing component with the alignment feature (Figures 12-15; Paragraphs 0045-0048, 0051)
wherein the sensor support (820) is disposed inside of a print liquid reservoir (111, 270, 290, 292, 294; Paragraphs 0021, 0024; Figure 7) of the print liquid supply unit (Figures 6-7; Paragraphs 0043, 0045)
Sakai discloses the liquid level sensor (700) “is arranged on the first ink accommodating portion 292 side” (Figures 6-7; Paragraph 0043), therefore the liquid level sensor, which includes the sensor circuitry (701) and the sensor 
regarding claim 4, wherein the alignment feature comprises a snap fit feature to secure the sensor support to the first housing component (Figures 14-15; Paragraph 0051, the sensor support is fitted onto the first housing component)
regarding claim 5, a second housing component (recess 127) comprising an interference component that maintains the sensor support on the alignment feature (Figures 12-14; Paragraph 0045)
regarding claim 6, wherein the alignment feature is situated through a slot in the sensor support (Figures 14-15; Paragraph 0051, the sensor support is fitted onto the first housing component)
regarding claim 11, a print liquid inlet and a gas inlet of the print liquid supply unit (Paragraphs 0017-0018, 0021, 0030)
regarding claim 12, a print liquid container comprising a sensor support (820) (Figures 12-15; Paragraphs 0045-0048, 0051); disposed inside of a print liquid reservoir (111, 270, 290, 292, 294; Paragraphs 0021, 0024; Figure 7) of the print liquid container;
a container property sensor (701) attached to the sensor support (Figures 12-15; Paragraphs 0045-0048, 0051)
a fastener (842) to fasten the sensor support to a lid (840) of the print liquid container (Figures 12-16; Paragraphs 0045, 0053-0055)

regarding claim 13, wherein the fastener is a retainer (Figures 12-16; Paragraphs 0045, 0053-0055)
regarding claim 19, an ink supply unit (Paragraphs 0004, 0010; Figures 1-4) comprising a carrier (890) (Figures 1-4, 23; the holding module corresponds to the carrier) disposed inside of an ink reservoir (111, 270, 290, 292, 294; Paragraphs 0021, 0024; Figure 7) of the ink supply unit 
Sakai discloses the liquid level sensor (700) including the sensor chip (701) and carrier/holding module (890) will be fixed to a through hole (128) which will be in communication with the in reservoir (Figures 6-7, 23; Paragraphs 0043, 0045, 0066)
a digital ink level sensor (701) supported by the carrier (Paragraph 0066)
a lid (considered cartridge body), wherein the carrier is welded (“vibrated and welded”) to the lid (Paragraph 0066; sensor holding module is welded to the cartridge body, wherein one of the walls of the cartridge body will be connected/covering (per welding) the holding module, is interpreted as the lid)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Campbell-Brown et al (U.S. Pub. 2014/0375730)
Regarding claim 2, Campbell-Brown discloses a circuit including a first conductor and a second conductor, wherein the first conductor is a serial data line and the second conductor is a clock line (Paragraph 0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Campbell-Brown into the device of Sakai, for the purpose of securely communicating and performing operations by the apparatus
Regarding claim 3, Campbell-Brown discloses a circuit including a third conductor and a fourth conductor, wherein the third conductor is a power line and the fourth conductor is a ground line (Paragraph 0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Campbell-Brown into the device of Sakai, for the purpose of securely communicating and performing operations by the apparatus

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Cumbie et al (U.S. Pub. 2019/0226930)
Regarding claim 7, Cumbie discloses wherein the sensor circuitry comprises a print liquid level sensor and a strain sensor (Abstract; Claim 1)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cumbie into the device of Sakai, for the purpose of determining the liquid level and the relative pressure within the liquid container 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Harvey et al (U.S. Pat. 8,651,643)
regarding claim 8, Sakai discloses a storage means with a plurality of terminals to pass information between the liquid supply unit and the apparatus, including cartridge information, ink and the existing amount of ink (Paragraph 0022), wherein the sensor circuitry would be connected to the storage means in order to provide the information including the ink level or existing amount of ink.
Harvey discloses a front end (33) with at least one print liquid interface (14, 15), a bottom, and a top, wherein the print liquid supply unit comprises a recess in and between the front end and the top (Figures 3, 5), wherein an electrical connection pad (19) is situated in the recess and coupled to the sensor circuitry 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harvey into the device of Sakai, for the purpose of providing an  ink interface on the front face of the ink cartridge for connection to a cartridge receiving structure
regarding claim 9, Harvey discloses wherein the electrical connection pad and a conductor are supported by the first housing component (Figures 3, 5; Column 3, Line 57- Column 4, Line 3; Column 4, Line 41 – Column 5, Line 7; the control circuit of the fluid ejection device is connected with the cartridge electrical circuit 19)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harvey into the device of Sakai, for the purpose of providing an ink interface on the front face of the ink cartridge for connection to a cartridge receiving structure
regarding claim 10, Harvey discloses wherein the sensor circuitry is connected to the conductor (Figures 3, 5; Column 3, Line 57- Column 4, Line 3; Column 4, Line 41 – Column 5, Line 7; the control circuit of the fluid ejection device is connected with the cartridge electrical circuit 19)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harvey into the device of 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view of Kakishima (U.S. Pub. 2013/0250024)
Regarding claim 15, Kakishima discloses it is known to use a screw as a fastener (Figures 1-2; Paragraphs 0004-0005)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kakishima into the device of Sakai, for the purpose of securing the cover/lid to the apparatus 

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view of Price et al (U.S. Pub. 2009/0309941)
Regarding claims 16-18, Price discloses it is known to thermally cure an adhesive or a pressure sensitive adhesive (Paragraph 0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Price into the device of Sakai, for the purpose of securing the cover/lid to the apparatus

Claims 14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Yokoo et al (U.S. Pub. 2017/0157929)
Regarding claim 14, Yokoo discloses it is known to use laser welding with container materials (Paragraph 0004)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yokoo into the device of Sakai, for the purpose of securing materials together
Regarding claims 20-21, Yokoo discloses it is known to use laser welding with a container case and lid comprising laser absorbing material (Paragraph 0004)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yokoo into the device of Sakai, for the purpose of securing materials together
Regarding claim 22, wherein the carrier is welded to the lid with ultrasonic welding or vibration welding (Paragraph 0066)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 19, 2021